Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00488-CV

                                IN THE INTEREST OF T.F., a Child

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-PA-02356
                           Honorable David A. Canales, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 18, 2015

AFFIRMED

           Appellants B.J. and T.A. appeal the trial court’s termination of their respective parental

rights to their child T.F. The trial court found by clear and convincing evidence that B.J. and T.A.

each “engaged in conduct or knowingly placed the child with persons who engaged in conduct

which endangers the physical or emotional well-being of the child,” and each failed to comply

with their respective court-ordered service plan. See TEX. FAM. CODE ANN. § 161.001(1)(E), (O)

(West 2014). The court also found by clear and convincing evidence that terminating Appellants’

parental rights was in T.F.’s best interest. See id. § 161.001(2).

           Appellants’ court-appointed attorneys filed briefs containing professional evaluations of

the record. In each brief, counsel asserts he diligently reviewed the record but could not find “any
                                                                                      04-14-00488-CV


point of error upon which a non-frivolous appeal might be based.” Based on their respective

reviews, each counsel concludes the record supports the trial court’s order.

       Counsels’ briefs meet the requirements of Anders v. California, 386 U.S. 738, 744 (1967).

See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied) (applying Anders

procedure in an appeal from termination of parental rights); In re D.E.S., 135 S.W.3d 326, 329

(Tex. App.—Houston [14th Dist.] 2004, no pet.); In re RR, No. 04–03–00096–CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (mem. op.). Each counsel

provided their client with a copy of the Anders brief and informed him or her of their right to

review the record and file a pro se brief. Neither appellant requested a copy of the record nor filed

a pro se brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

       After reviewing the record, we agree the appeals are frivolous and without merit. The trial

court’s order is affirmed; counsels’ motions to withdraw are granted. See Nichols v. State, 954
S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177

n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                  Patricia O. Alvarez, Justice




                                                -2-